Citation Nr: 1019718	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  09-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to February 
1992. 
 
This matter come to the Board of Veterans' Appeals (Board) on 
appeal from  decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.

The issue of service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The August 2007 rating decision, which denied the claim 
of entitlement to service connection for PTSD, is final.

2.  The evidence received since the August 2007 rating 
decision relates to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for PTSD and raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSION OF LAW

The evidence received since the August 2007 final rating 
decision, which denied the claim of entitlement to service 
connection for PTSD, is new and material, and thus the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  
 
Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009). 
 
If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The RO originally denied service connection for PTSD in an 
August 2007 rating decision.  The Veteran was notified of the 
decision the same month.  He did not appeal.  Thus, the 
August 2007 decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2009).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the August 2007 rating 
decision consisted of service treatment records, service 
personnel records, the Veteran's statements and VA treatment 
records.  VA treatment records indicated that the Veteran had 
been diagnosed with PTSD.

The relevant evidence of record received since the August 
2007 rating decision consists of a stressor statement with 
pictures of dead bodies and an additional statement dated 
December 2008 offering further details.

The Board finds that the Veteran's stressor statement with 
additional details establishes new and material evidence with 
which to reopen his claim for service connection for PTSD.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to unestablished facts necessary to substantiate the 
Veteran's claim, or raise a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for PTSD is reopened.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for PTSD, the 
appeal is granted.


REMAND

For PTSD claims, VA law provides that service connection 
'requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . .'  38 C.F.R. § 
3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective 'would evoke ... in almost anyone' standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in combat.  See also Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (holding that 'corroboration of every detail 
[of a claimed stressor] including the appellant's personal 
participation' is not required; rather an appellant only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his or her personal exposure).  

The Board notes that the Veteran's service personnel records 
indicate that he was in Saudi Arabia from December 1990 to 
July 1991 with campaigns including the Defense of Saudi 
Arabia and the Liberation and Defense of Kuwait.  The Veteran 
has indicated his stressor as occurring in March 1991 when he 
was with A Company, 701st Support Battalion of the 1st 
Infantry Division; with the stressor being an IED exploding 
the truck in front of him in the convoy, resulting in the 
driver being killed and the Veteran's truck crashing.  
Although the RO found the Veteran had not provided sufficient 
information to allow an attempt to verify his alleged 
stressor, the Board finds that his statements are sufficient 
to warrant additional development.  

If the Veteran's stressor is confirmed, he should 
additionally be afforded a VA examination to ascertain if he 
has PTSD which is related to his confirmed stressor.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the West 
Haven VAMC.

2.  Appropriate efforts should be taken to 
attempt to verify the Veteran's claimed 
stressor event, to include the March 1991 
IED explosion and subsequent crash of the 
Veteran's vehicle.  As many requests as 
are necessary to obtain any relevant 
records must be taken, unless further 
efforts would be futile.  

2.  If, and only if, one or more of the 
Veteran's stressors are verified he should 
be scheduled for a VA psychiatric 
examination for an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
Veteran has PTSD as a result of a verified 
event in service.  The examiner should be 
informed as to which of the claimed 
stressors or identified events have been 
verified.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review.  A notation to the 
effect that this review took place should 
be included in the report.  The opinion 
should be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for any 
opinions expressed, should be set forth in 
the examination report. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


